Citation Nr: 9934354	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for cysts.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Whether recoupment of Department of Veterans Affairs 
disability benefits to offset separation pay is proper.

9. Entitlement to vocational rehabilitation and training 
under Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from, January 1975 to July 
1975, and from January 1986 to July 1994.  He also had a 
period of active duty for training from February 1968 to June 
1968 while a member of the National Guard and additional 
unverified periods of inactive duty training and active duty 
for training as a member of the U. S. Navy Reserve.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in St. Petersburg, Florida 
(hereinafter RO).

In July 1996, the veteran filed a substantive appeal as to 
the issue of a rating in excess of 10 percent for his 
service-connected asthma.  A rating decision dated in 
November 1996, granted a rating of 30 percent for the 
veteran's service-connected asthma, and by correspondence 
dated in December 1996, the veteran voiced satisfaction with 
the 30 percent rating, but disagreed with the effective date 
assigned for the increased rating.  In February 1997, the 
veteran filed a substantive appeal as to the issue of 
entitlement to an effective date prior to October 7, 1996, 
for a 30 percent disability rating for asthma.  By 
correspondence dated in March 1997, the veteran withdrew his 
appeal as to these issues.  See 38 C.F.R. §§ 20.202, 20.204 
(1999).  The veteran has withdrawn his appeal as to these 
issues and, hence, the Board does not have jurisdiction to 
review these issues.

The issues of entitlement to service connection for a left 
foot disorder, left ear hearing loss, an eye disorder, 
sinusitis, and cysts and an increased rating for hypertension 
and entitlement to vocational rehabilitation and training 
under Chapter 31, Title 38, of the United States Code are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder is 
plausible. 

2.  The veteran was honorably discharged from military 
service in July 1994.

3.  The veteran's discharge was not the result of any medical 
disability.

4.  Upon discharge from military service, the veteran 
received a separation payment of $42,086.22.

5.  Service connection has been granted for disabilities 
incurred during military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's disability compensation is properly subject 
to recoupment of the separation pay received upon discharge 
from military service.  10 U.S.C.A. § 1174 (West 1991); 
38 C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), the VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (hereinafter Court) 
issued a decision holding that the VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  In that decision, the 
Court addressed and rejected the appellant's newly raised 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service policy concerning the development of claims, 
VA has taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well 
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, the Court held that the Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until such a claim has first been established.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and the VA is obligated under 38 U.S.C. § 5107(a) (West 1991) 
to assist the claimant in developing the facts pertinent to 
the claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran's service medical records reveal that the veteran 
complained of a rash on his right lower leg, eyebrows, and 
ears in May 1986.  The diagnoses were seborrheic scalp and 
nummular eczema.  In February 1990, seborrheic dermatitis was 
diagnosed.  Subsequent to service discharge, eczema was 
diagnosed in August 1995.  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In the instant case, episodes of a 
skin disorder were documented in service, there is medical 
evidence of a current skin disorder, and the veteran has 
stated that symptoms of his skin disorder have continued 
since that time.  The veteran is competent to observe the 
existence of symptomatology of a skin disorder since military 
service.  Accordingly, the Board finds that the veteran's 
claim of entitlement to a skin disorder is well grounded.

II.  Recoupment

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The Court has stated that the use 
of the statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, in cases such 
as this, where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law, as opposed to dismissing the 
case for failure to present a well-grounded claim.  Id. 

Factual Background

The veteran was honorably discharged from military service in 
July 1994.  The veteran's discharge was not the result of any 
medical disability.  Upon separation from military service, 
the veteran received a separation payment of $42,086.22.  
Service connection is currently in effect for asthma, 
currently assigned a 30 percent disability rating; 
hypertension, currently assigned a 10 percent disability 
rating; and sensorineural hearing loss, assigned a 
noncompensable evaluation.  

Analysis

The recoupment of the veteran's separation pay from his VA 
disability compensation is prescribed by Congress, and is 
implemented by VA regulation.  See 10 U.S.C. § 1174; 38 
C.F.R. § 3.700(a)(5)(i).  The language of this regulation 
mirrors that of the statute, and states that "[a] veteran who 
has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of separation pay 
subject to recoupment of the total amount received as 
separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, held that, "(i)n 
accordance with the provisions of 10 U.S.C. § 1174 and 38 
C.F.R. § 3.700, VA disability compensation should be offset 
to recoup the amount of special separation benefits received 
by a former member of the armed forces."  VAOGCPREC 14-92 
(1992). 

The veteran has contended that because his separation pay was 
established on the basis of his term of service, and not due 
to disability, the VA benefits should not be subject to 
recoupment.  The Board acknowledges the veteran's contention 
that the separation pay he received was not due to 
disability.  However, the law as enacted by Congress and 
implemented by VA regulation has been correctly applied and 
is dispositive in this case.  Under current law, recoupment 
of the lump-sum separation payment that the veteran received 
when discharged from service, by withholding in monthly 
allotments payments of disability compensation benefits, is 
required.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5)(i).  
The Board cannot deviate from the statutory mandate.  See 
Bernier v. Brown, 7 Vet. App. 434, 439 (1995).

Inasmuch as the Board does not have any discretion in the 
recoupment of his separation pay, the veteran has failed to 
state a claim upon which relief can be granted, and, 
therefore, his appeal must be denied.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

The claim of entitlement to service connection for a skin 
disorder is well grounded and to this extent only, the appeal 
as to this issue is granted.  Recoupment of VA disability 
benefits to offset separation pay is proper, and therefore, 
the veteran's claim is denied.


REMAND

The veteran contends that service connection is warranted for 
a left foot disorder, left ear hearing loss, an eye disorder, 
sinusitis, a skin disorder, and cysts.  As noted above, the 
VA has a duty to assist only those claimants who have 
established well grounded claims and the Court has held that 
the VA cannot assist a claimant in developing a claim which 
is not well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Morton v. West, 12 Vet.App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Nevertheless, the VA has a duty to obtain the veteran's 
service medical records, prior to the determination of 
whether a claim is well grounded.  Hayre v. West, No. 98-7046 
(Fed. Cir. Aug. 16, 1999).  Additionally, the VA is required 
to satisfy a "pre-duty-to-assist" requirement imposed 
pursuant to Bell v. Derwinski, 2 Vet.App. 611 (1992) (per 
curiam) (records in constructive possession of VA), or 
Robinette v. Brown, 8 Vet.App. 69 (1995) (duty to notify 
under 38 U.S.C. §  5103(a) (West 1991).  In this case, the 
Board recognizes that the RO has made an effort to obtain the 
veteran's service medical records from the National Personnel 
Records Center (hereinafter NPRC).  However, the records 
obtained do not include the service medical records for the 
veteran's periods of active duty for training from February 
1968 to June 1968 in the Army National Guard, and from 
January 1975 to July 1975 in the United States Navy.  


As noted above, the issue of entitlement to service 
connection for a skin disorder is well grounded.  
Additionally, the issue of an increased rating for 
hypertension is also well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

As such, the Board has a statutory duty to assist the veteran 
in the development of his claim, to include a contemporaneous 
and thorough VA examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The most recent VA examination for compensation purposed was 
conducted in January 1996.  During the course of the appeal 
the diagnostic codes and provisions relating to the 
cardiovascular system, including Diagnostic Code 7101, 
hypertension, were revised effective January 1998.  A review 
of the evidence reflects that the RO considered the veteran's 
claim under both the old and the new rating criteria and that 
the appellant was informed of the revised rating criteria in 
the most recent supplemental statement of the case.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the newly 
enacted Note 1 to Diagnostic Code 7101 provides in part that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Accordingly, these issues are remanded for the following 
actions:

1.  The RO should inform the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded, such as medical 
evidence which satisfies the criteria set 
forth in the Caluza case as indicated 
above in order to establish well grounded 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, and 
military records, and any private medical 
records as they relate to the skin 
disorder and hypertension which have not 
been previously submitted. 

3.  The RO should request NPRC to conduct 
a search for any additional service 
medical records, to include from February 
1968 to June 1968 in the Army National 
Guard, and from January 1975 to July 1975 
in the United States Navy.  The NPRC 
should verify all periods of active duty 
for training and inactive duty training. 

4.  The RO should request the VA facility 
in Gainesville, Florida to furnish copies 
of any additional treatment records 
covering the period from October 1997 to 
the present.

5.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of any skin disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
any skin disorder diagnosed is related to 
any symptomatology reported in service.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  A complete 
rationale for any opinion expressed 
should be included in the report

6.  The veteran should be afforded a VA 
examination by a specialist in 
cardiovascular disorders to determine the 
nature and severity of any cardiovascular 
disorders, to include the service-
connected hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  In addition to an 
EKG and chest x-rays, any other indicated 
diagnostic tests and studies should be 
accomplished.  The severity of the 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination.

7.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

7.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or an adequate 
response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

8.  The RO should then readjudicate the 
issues that are the subject of this 
remand to include consideration of staged 
ratings as set forth in Fenderson v. 
West, 12 Vet. App. 119 (1999), and Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In 
the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
and afforded an opportunity to respond 
thereto.

A decision regarding the issue of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, of 
the United States Code will be held in abeyance until the 
requested development has been completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







